DETAILED ACTION
Applicant's amendments and remarks, filed 11/29/21, are fully acknowledged by the Examiner. Currently, claims 25, 26, 28, 29, 31-39, 42-44, and 47-50 are pending with claim 50 added, and claims 25, 34, 47, and 49 amended. The following is a complete response to the 11/29/21 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 25, 26, 28, 29, 31-39, 42-44, and 47-50 are allowed. The prior art are Ormsby (US 2010/004650), Chang (US 2006/0210605), Watson (US 2010/0262140), and Maor (US 2009/0248012). However, the prior art are silent regarding a third conductive layer disposed about at least a portion of the rapid exchange shaft. Claim 47 was previously allowable, and is still allowable with the new claim limitations. 
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794